IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 August 3, 2009
                                No. 08-31120
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

ALLARICK CLAY

                                           Plaintiff-Appellant

v.

TIM WILKERSON; VIRGIL LUCAS; CORRECTIONS CORPORATION OF
AMERICA; K BRADFORD; R FISHER

                                           Defendants-Appellees


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 1:07-CV-730


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
      Allarick Clay moves this court for leave to proceed in forma pauperis (IFP)
in his appeal from the district court’s dismissal of his 42 U.S.C. § 1983
complaint.    The complaint, which alleged that corrections officers, prison
officials, and the Corrections Corporation of America were liable to Clay because
another inmate at the Winn Correctional Center attacked him, was dismissed
as frivolous and for failure to state a claim upon which relief may be granted.


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                    No. 08-31120

      We must examine the basis of our jurisdiction sua sponte if necessary.
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A timely notice of appeal is
mandatory and jurisdictional in a civil case. Bowles v. Russell, 127 S. Ct. 2360,
2363-66 (2007). The notice of appeal in a civil action must be filed within 30
days of entry of the judgment from which the appeal is taken.         28 U.S.C.
§ 2107(a); F ED. R. A PP. P. 4(a)(1)(A).
      The final judgment dismissing Clay’s complaint was entered on April 29,
2008, but Clay’s notice of appeal was not filed until November 2008, more than
six months after that date. Because Clay did not file a timely notice of appeal,
we are without jurisdiction to consider his appeal. See Bowles, 127 S. Ct. at
2363-66. Accordingly, we dismiss Clay’s appeal for lack of jurisdiction and deny
his IFP motion.
      APPEAL DISMISSED; MOTION DENIED.




                                           2